                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


FRANCES LOUISE CAIN                        *
                                                       CIVIL ACTION
VERSUS                                     *
                                                       No. 19-10300
BP EXPLORATION &                           *
PRODUCTION, INC., ET AL.                               SECTION J(2)
                                           *

Related to:   12-968 BELO                  *
              in MDL 10-2179


                                       ORDER

      The Court, having considered the complaint, the record, the applicable law,

the Report and Recommendation of the United States Magistrate Judge (Rec. Doc.

6), and the failure of any party to file an objection to the Report and

Recommendation, hereby ACCEPTS the Report and Recommendation and adopts

it as its opinion in this matter. Accordingly,

      IT IS ORDERED that the BP Parties’ Partial Motion to Dismiss (Rec. Doc.

4) is GRANTED and Plaintiff Frances Louise Cain’s complaint is DISMISSED IN

PART solely as to her claim for chronic obstructive pulmonary disease. This

dismissal is without prejudice to refiling once all BELO suit pre-conditions are met.

Plaintiff’s other claims/conditions in her complaint are not dismissed.

      New Orleans, Louisiana, this 11th day of July, 2019.



                                                 __________________________________
                                                     United States District Judge
